Title: From Thomas Jefferson to Charles Burrall, 9 August 1805
From: Jefferson, Thomas
To: Burrall, Charles


                  
                     Dear Sir 
                     
                     Monticello Aug. 9. 05.
                  
                  I have for some time been pestered with letters & packages from two women of the name of Bampfield whom I never saw or heard of & must suppose to be mad. I have just recieved the inclosed packet. from the daughter, which, understanding from it that the mother is in Baltimore, I wish to return to her, without looking into it’s contents, in order to put an end to the correspondence. perhaps the letter carriers of your office may be able to find her. if not the letters may take the usual course of unclaimed letters. I have left the packet open to give you an idea of the writer, & will pray you to stick a wafer in the cover before you send it out. Accept my friendly salutations.
                  
                     Th: Jefferson 
                     
                  
               